
	

113 HR 4404 IH: SARA Act of 2014
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4404
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Crawford (for himself and Mr. Griffin of Arkansas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To direct the Attorney General to acquire data, for each calendar year, about sexual offenses,
			 including rape, that occur aboard aircraft.
	
	
		1.Short titleThis Act may be cited as the Sexual Assault Reporting on Aircraft Act of 2014 or the SARA Act of 2014.
		2.Statistics relating to sexual offenses that occur aboard aircraftUnder the authority of section 534 of title 28, United States Code, the Attorney General shall
			 acquire data, for each calendar year, about sexual offenses, including
			 rape, that occur aboard aircraft.
		
